TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00213-CV



                               4R Oil Company, Inc., Appellant

                                               v.

                                   State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. GV300124, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              By order of May 6, 2004, this cause has been consolidated into, and will continue as,

appeal number 03-04-164-CV. No matters being left in cause 03-04-213-CV, that appeal is

dismissed.




                                            ___________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Appeal Dismissed

Filed: May 6, 2004